The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statement (IDS) filed on March 25, 2021 has been entered.

	
Priority
This application, 16/386,671, filed 04/17/2019 is a division of 15/795,126, filed 10/26/2017, now U.S. Patent 10,335,406.  15/795,126, filed 10/26/2017 claims priority from provisional application 62/413,913, filed 10/27/2016.  15/795,126 is a continuation in part of 15/683,356, filed 08/22/2017, now U.S. patent 10,251,878.  15/683,356 is a continuation of 15/284,269, filed 10/03/2016, now U.S. Patent 9,808,452.  15/284,269  claims priority from provisional application 62/236,048, filed 10/01/2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 was filed after the mailing date of the Notice of Allowance on March 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	

Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the references cited in the IDS filed March 25, 2021.  The reasons for Allowance previously cited in the Notice of Allowance mailed March 4, 2021 is as follows.  
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a macromolecule of formula:  

    PNG
    media_image1.png
    49
    110
    media_image1.png
    Greyscale

wherein: 
PD is a gastrointestinal enzyme-labile opioid agonist prodrug, wherein the opioid agonist is selected from the group consisting of morphine, hydromorphone, hydrocodone, oxycodone, codeine, levorphanol, meperidine, methadone, oxymorphone, dihydrocodeine, tramadol, and pharmaceutically acceptable salts thereof; 
X is a linker group that covalently joins PD to a polymer, wherein the linker group is independently at each occurrence absent or an ether, an ester, a thioester, an amide, an amine, a carbamate, a carbonate, a thioether, or a urea, wherein the nitrogen atom 
P is a polymer, wherein the polymer is a polyalkylene glycol; and 
n is an integer from 1 to 2, is allowed as being neither anticipated by nor obvious over the closest prior art.
Jenkins et al. in US 2011/0281886, is representative of the closest prior art.  Jenkins discloses pharmaceutical compositions comprising a phenolic opioid prodrug that provides enzymatically-controlled release of the phenolic opioid (e.g. formula (IV), structure shown below), and an enzyme inhibitor (e.g. the inhibitor of the GI enzyme trypsin, compound 109, structure shown below) that interacts with the enzyme(s) that mediates the enzymatically-controlled release of the phenolic opioid from the prodrug so as to attenuate enzymatic cleavage of the prodrug. 

    PNG
    media_image2.png
    211
    258
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    105
    339
    media_image3.png
    Greyscale

   Opioid prodrug of Jenkins		      Trypsin inhibitor of Jenkins
However, Jenkins neither teaches nor suggests a composition comprising a combination of an opioid prodrug, wherein the phenolic opioid prodrug is covalently linked to a polyalkylene glycol polymer, having the structure of the formula of instant Claim 1 ([PD-X]n-P).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 14, 16 – 18 and 21 – 30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628